Citation Nr: 0123370	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.  

2.  Entitlement to service connection for photophobia.  

3.  Entitlement to service connection for presumed ocular 
histoplasmosis syndrome.  

4.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis.  

5.  Entitlement to service connection for a nasal disorder, 
to include sinusitis and rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1982 to 
June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO, in 
pertinent part, denied the issues of entitlement to service 
connection for photophobia; residuals of a left eye injury, 
to include conjunctivitis; ocular histoplasmosis; a right 
finger disability; a shoulder disorder; a left hip 
disability; chronic pelvic inflammatory disease; residuals of 
a neck injury; hearing loss; a chronic respiratory disease, 
to include bronchitis and sinusitis; as well as a somatoform 
pain disorder and major depression.  Thereafter, the veteran 
perfected a timely appeal with respect to the denial of these 
claims.  

In January 1998, the Board denied the issues of entitlement 
to service connection for a right ring finger disability, a 
left shoulder disorder, a right shoulder disorder, a left hip 
disability, pelvic inflammatory disease, a neck disability, 
defective hearing, and a psychiatric disorder.  Additionally, 
the Board remanded the remaining issues of entitlement to 
service connection for photophobia; residuals of a left eye 
injury; histoplasmosis of the eyes; a chronic respiratory 
disease, to include bronchitis; and sinusitis to the RO for 
further evidentiary development.  

Thereafter, in August 1999, the veteran's case was returned 
to the Board.  In February 2000, the Board denied the issues 
of entitlement to service connection for residuals of a left 
eye injury; photophobia; presumed ocular histoplasmosis 
syndrome; a respiratory disorder, to include bronchitis; and 
sinusitis.  In February 2001, the United States Court of 
Appeals for Veterans Claims (Court) granted a motion to 
remand the Board's February 2000 decision for further 
development and to stay proceedings.  

The Board acknowledges that, in the February 2000 decision, 
the veteran's sinusitis claim was defined solely as 
entitlement to service connection for sinusitis.  However, in 
the Appellee's Motion For Remand And To Stay Proceedings, 
which was dated in December 2000, the Secretary noted that 
the Board had failed to address the matter of whether the 
veteran also was entitled to service connection for rhinitis, 
too, as she has been currently diagnosed with non-allergic 
rhinitis and as a diagnosis of allergic rhinitis was made 
previously during service.  Consequently, the Board has 
recharacterized the veteran's sinusitis claim as entitlement 
to service connection for a nasal disorder, inclusive of both 
sinusitis and rhinitis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA)-now codified, as amended, at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West Supp. 2001).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of 
enactment and not yet final as of that date.  See VAOPGCPREC 
11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
ultimate responsibility of ensuring that all appropriate 
development is undertaken in this case.  

A.  Eye Claims

With regard to the veteran's claims for service connection 
for residuals of a left eye injury, photophobia, and presumed 
ocular histoplasmosis syndrome, the Board notes that the 
service medical records reflect treatment for irritation of 
the left eye (healing left corneal abrasion) and mild 
photophobia in June 1982, conjunctivitis in July 1982, as 
well as severe photophobia and punctate keratitis secondary 
to contact lens wear in July 1986.  The report of the May 
1987 separation examination noted the veteran's history of 
conjunctivitis and photophobia.  This evaluation demonstrated 
that the veteran's eyes were normal.  

Relevant post-service medical records indicate treatment for 
keratoconjunctivitis and retinal abnormalities in April 1989, 
presumed ocular histoplasmosis syndrome on multiple occasions 
between May 1989 and January 1996, probable resolving right 
macular activity in August 1989, flashing light eruptions in 
November 1992, ocular migraines in December 1992 and April 
1993, moderate right eye swelling in May 1993, and 
photophobia on several occasions between June 1991 and 
February 1995.  

In an October 1998 letter, a private ophthalmologist 
explained, following an examination of the veteran's eyes, 
that she has high myopia as well as retinal epithelial 
defects which could be consistent with ocular histoplasmosis 
syndrome.  The ophthalmologist noted that the veteran has a 
history of being struck in the eye in 1982 and expressed his 
opinion that the veteran "apparently had traumatic iritis 
which has long since resolved with no residual."  

Subsequently, in a January 1999 letter, this ophthalmologist 
stated that the veteran has high myopia, retinal epithelial 
defect of undetermined etiology, and a history of traumatic 
iridocyclitis.  The physician explained that the veteran's 
myopia is genetically determined and has been in existence 
most of her life.  Also, the physician noted that the 
veteran's retinal pigment epithelial changes were previously 
labeled as possibly presumed ocular histoplasmosis syndrome 
even though "the appearance is not classic at all for that 
condition."  The physician was unable to state for certain 
the date of onset or to specify the etiology of the veteran's 
pigment epithelial changes.  Additionally, the physician 
noted the veteran's apparent documented history of traumatic 
iridocyclitis in 1982 and indicated that, at that time, the 
veteran would have certainly been photophobic and could 
conceivably have had recurrent episodes of iridocyclitis with 
photophobic symptoms.  The physician expressed his opinion 
that the process had resolved without residuals.  In a March 
1999 letter, this physician reiterated his opinion that the 
symptoms that followed from the veteran's traumatic 
iridocyclitis in 1982 have completely cleared.  

The Board acknowledges the opinion expressed by this 
ophthalmologist.  Importantly, however, this physician did 
not specifically state that he had the opportunity to review 
the veteran's claims folder, including the service and 
post-service medical records.  Significantly, as the Board 
has discussed, the service and post-service medical reports 
reflect treatment for multiple eye complaints.  Consequently, 
the Board believes that, on remand, the veteran should be 
given an opportunity to undergo another ophthalmology 
examination, by a different physician, to determine the 
nature and etiology of her eye pathology.  

B.  Respiratory Disorder,
To Include Bronchitis

With regard to the claim for service connection for a 
respiratory disorder, including bronchitis, the Board notes 
that the service medical records reflect treatment for acute 
tracheo-bronchitis and possible upper respiratory infection 
in September 1982, bronchitis in June 1983, as well as upper 
respiratory infections in October 1986 and December 1986.  A 
March 1987 physical examination showed that the veteran's 
lungs were clear to auscultation bilaterally.  The report of 
the May 1987 separation examination noted the veteran's 
history of bronchitis and upper respiratory infections.  This 
evaluation demonstrated that the veteran's lungs were normal.  

Relevant post-service medical records indicate treatment for 
an intermittent cough in January 1991 and December 1992, 
upper respiratory infections on several occasions between 
February 1992 and November 1995, pneumonia in April 1992 and 
October 1995, bronchitis on multiple occasions between April 
1992 and February 1996, asthmatic bronchitis in October 1995, 
and asthma in January 1996.  Chest x-rays taken between May 
1990 and November 1995 showed that the veteran's lungs were 
clear.  The most recent chest x-rays, which were taken in 
October and November 1995, indicated that no active 
cardiopulmonary process was identified.  

During a private pulmonary consultation conducted in July 
1998, the examining physician interviewed the veteran and 
also conducted a physical examination and a pulmonary 
function study.  Thereafter, the physician concluded that the 
veteran has a long-standing obstructive lung disease which 
seems to be most likely mildly asthmatic in nature and that 
her frequent episodes of bronchitis may actually be flare-ups 
of asthma.  

In February 1999, the veteran underwent another respiratory 
evaluation, at which time the examining physician interviewed 
the veteran and conducted a physical examination and a 
pulmonary function study.  According to the report of this 
examination, the examining physician concluded that 
evaluation provided a history consistent with asthma that is 
well-controlled on current medications.  Thereafter, the 
examiner noted that medical records were made available to 
him for review and that they were notable for an absence of 
documentation of either an upper or a lower airway 
respiratory disease while the veteran served on active 
military duty.  The examiner concluded, therefore, that it is 
more likely than not that the veteran's asthma developed 
after her pneumonia in the early 1990s.  The physician 
specifically stated that he did not believe that the 
veteran's respiratory problems were present to a significant 
degree while she served on active military duty.  

The Board acknowledges that the physician who conducted the 
February 1999 respiratory examination had reviewed service 
medical records forwarded to him for consideration.  
Significantly, however, it appears that this physician may 
not have been given all of the veteran's service medical 
records.  The physician referred to the absence of findings 
of an upper or lower airway respiratory disease during the 
veteran's active military duty.  Importantly, however, as the 
Board has previously discussed in this Remand, the veteran's 
service medical records do reflect treatment for bronchitis 
and upper respiratory infections.  

Moreover, the Board notes that, during the July 1998 
pulmonary consultation, another examining physician concluded 
that the veteran has a "long-standing" obstructive lung 
disease which seems to be most likely mildly asthmatic.  This 
statement indicates that the origin of the veteran's 
respiratory disability is not recent and, thus, may be 
related to the veteran's service.  Consequently, in view of 
these two conflicting opinions regarding the etiology of the 
veteran's respiratory disorder, the Board concludes that, on 
remand, the veteran should be accorded another pulmonary 
examination in which the examiner will reconcile these 
differing medical opinions.  


C.  Nasal Disorder,
To Include Sinusitis And Rhinitis

With regard to the claim for service connection for a nasal 
disorder, including sinusitis and rhinitis, the Board notes 
that the service medical records reflect treatment for 
possible allergic rhinitis in September 1982.  X-rays taken 
of the veteran's sinuses in September 1986 showed mucosal 
thickening of her right maxillary sinus.  The report of the 
May 1987 separation examination noted the veteran's history 
of chronic sinusitis.  This evaluation demonstrated that the 
veteran's sinuses were normal.  

Relevant post-service medical records indicate that treatment 
for sinus congestion possibly secondary to abuse from nasal 
spray (for allergies) in October 1989, allergies/sinusitis in 
September 1990, rhinitis in January 1991, allergic rhinitis 
in September 1991, mycoplasma versus sinusitis in January 
1994, as well as sinusitis on several occasions between 
August 1994 and October 1995.  X-rays taken of the veteran's 
paranasal sinuses in May 1991 were normal.  

According to the report of the July 1998 private pulmonary 
consultation, the examining physician noted that the 
veteran's complaints of nasal drainage, congestion, and sinus 
disease are chronic and specified that she described many 
episodes of sinusitis.  At the time of the examination, the 
veteran denied having any symptoms of difficulty with nasal 
breathing or purulent discharge and stated that her nasal 
drainage is well-controlled with medication.  Additionally, 
the veteran reported having an occasional need for 
antibiotics.  Noting that x-rays were unremarkable and that 
no laryngeal or pharyngeal abnormalities were shown on 
examination, the physician concluded that the veteran's 
chronic sinus problem, which seemed to be perennial rhinitis, 
did not seem to be causing significant difficulty at that 
time.  


Computed tomography completed on the veteran's sinuses in 
February 1999 showed considerable edema involving the 
inferior turbinates, bilaterally, but no other abnormality.  
At the private examination completed in the same month, the 
examining physician concluded that evaluation provided 
objective evidence of non-allergic rhinitis of a moderate 
degree but no evidence of recent or remote sinusitis.  The 
examiner specifically stated that he did not believe that any 
allergic disease or sinusitis was present at the time of the 
examination or in the past and that "therefore neither 
existed while on active military duty."  Thereafter, the 
examiner noted that medical records were made available to 
him for review.  

The Board acknowledges that the physician who conducted the 
February 1999 examination had reviewed service and 
post-service medical records forwarded to him for 
consideration.  Significantly, however, it appears that this 
physician may not have been given all of the veteran's 
medical reports.  The physician referred to the lack of 
evidence supportive of a finding of either an allergic 
disease or sinusitis both at the time of the February 1999 
evaluation and previously.  Importantly, however, as the 
Board has discussed in this Remand, the veteran's service and 
post-service medical records do reflect treatment for 
rhinitis and sinusitis.  

Moreover, the Board notes that, at the July 1998 
consultation, another examining physician concluded that the 
veteran has a chronic sinus problem, which seems to be 
perennial rhinitis.  This statement, reflecting a physician's 
opinion that the veteran has a chronic nasal disorder 
described as perennial rhinitis, directly contradicts the 
February 1999 examining physician's conclusion that the 
veteran has no allergic disease or sinusitis presently or in 
the past.  In view of these two conflicting opinions 
regarding the nature of the veteran's nasal condition, the 
Board concludes that, on remand, the veteran should be 
accorded another pulmonary examination in which the examiner 
will reconcile these differing medical opinions.  


For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private eye, respiratory, and nasal 
treatment that she has received since her 
separation from service.  All such 
available copies should be associated 
with the claims folder.  

3(a).  Thereafter, the veteran should be 
afforded a VA ophthalmology examination 
to determine the nature, severity, and 
etiology of any residuals of a left eye 
injury, photophobia, presumed ocular 
histoplasmosis syndrome.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

3(b).  After reviewing a copy of this 
remand and the veteran's claims folder, 
interviewing the veteran, and conducting 
the examination, the examiner should 

specifically state whether diagnoses of 
residuals of a left eye injury, 
photophobia, presumed ocular 
histoplasmosis syndrome are appropriate.  
For any such diagnosed disorder(s), the 
examiner should express an opinion as to 
the etiology of the disability(ies) 
(e.g., whether it is as likely as not 
that such a diagnosed disorder(s) is(are) 
related to the veteran's active military 
duty).  The examiner should reconcile his 
opinions with those expressed by the 
private ophthalmologist in the October 
1998, January 1999, and March 1999 
letters.  

4(a).  In addition, the veteran should be 
afforded a VA examination to determine 
the nature, severity, and etiology of any 
respiratory disorder, including 
bronchitis, as well as any nasal 
disorder, including sinusitis and 
rhinitis.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

4(b).  After reviewing a copy of this 
remand and the veteran's claims folder, 
interviewing the veteran, and conducting 
the examination, the examiner should 
specifically state whether diagnoses of a 
respiratory disorder, including 
bronchitis, and of a nasal disorder, 
including sinusitis and bronchitis are 
appropriate.  For any such diagnosed 
disorder(s), the examiner should express 
an opinion as to the etiology of the 
disability(ies) (e.g., whether it is as 
likely as not that such a diagnosed 
disorder(s) is(are) related to the 
veteran's active military duty).  With 
regard to any respiratory disorder, 
including bronchitis, and to any nasal 
disorder, including sinusitis and 
rhinitis, which may be diagnosed on 
examination, the examiner should 
reconcile his opinions regarding the 
nature and etiology of such a 
disability(ies) with those expressed by 
the private physicians in the July 1998 
and February 1999 letters.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for residuals of a left eye 
injury; photophobia; presumed ocular 
histoplasmosis syndrome; a respiratory 
disorder, to include bronchitis; and a 
nasal disorder, to include sinusitis and 
rhinitis.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable laws 
and regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


